Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a system for and a method of providing a plurality of targets, player controlling one or more objects, and if the one or more targets are engaged by the one or more objects, different meta or sub games are initiated. An award is determined based on the sub or meta-game and the players can use strategy or skill to direct objects at select ones of the plurality of targets to achieve a return to the player greater than 100%, classified in G07F 17/3262 (Player actions which determine the course of the game, e.g. selecting a prize to be won, outcome to be achieved, game to be played).
II. Claims 25-36, drawn to a system for displaying display a plurality of targets on a playfield, the targets comprising set of different size, configuration, type class, and/or color targets; and receiving one or more play options for one or more game plays of the skill based game from at least one active player station, classified in A63F 13/837 (Shooting of targets).
III. Claims 37-42, drawn to skill based target game that provides an award, and enabling players to increase the award with increase award values or bonus values, classified in G07F 17/3244	(Payment aspects of a gaming system, e.g. payment schemes, setting payout ratio, bonus or consolation prizes).

The inventions are independent or distinct, each from the other because:
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a wagering game with different types of bonus/secondary games (or the claimed “sub or meta-game”). Subcombination II also has separate utility such as an arcade target/enemy shooting game with various type of targets (i.e. different type of cars, planes, spaceships, enemy characters, etc.).  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination I has separate utility such as a wagering game with different types of bonus/secondary games (or the claimed “sub or meta-game”).  Subcombination III also has separate utility such as an arcade shooter game with promotional bonuses or an arcade shooter game that provide bonuses based on player game history. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Subcombination II also has separate utility such as an arcade target/enemy shooting game with various type of targets (i.e. different type of cars, planes, spaceships, enemy characters, etc. Subcombination III also has separate utility such as an arcade shooter game with promotional bonuses or . See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.

Group I (claims 1-24) are directed to providing a plurality of targets, player controlling one or more objects, and if the one or more targets are engaged by the one Player actions which determine the course of the game, e.g. selecting a prize to be won, outcome to be achieved, game to be played). G07F17/3262 has 9,463 patent documents to review. In addition, the claimed invention also classified in G017/3267 (Game outcomes which determine the course of the subsequent game, e.g. double or quits, free games, higher payouts, different new games) since the claim is directed to game outcomes (objects interacts with targets) to determine a new game (determine met or sub games). G017/3267 has 12,732 patent documents to review. In the addition, the different text search is required involving terms related to sub, meta, bonus secondary, side- game and 100 percent win/winning, and guarantee win.

Group II (claims 25-36) is drawn to a system for displaying display a plurality of targets on a playfield, the targets comprising set of different size, configuration, type class, and/or color targets; and receiving one or more play options for one or more game plays of the skill based game from at least one active player station, classified in A63F 13/837 (Shooting of targets). A63F13/837 has 3,904 patent documents to review. In addition, various type of shooting game with various type of targets in the wagering and video game art would need to be searched.

Claims 37-42) is drawn to skill based target game that provides an award, and enabling players to increase the award with increase award values or bonus values, classified in G07F 17/3244 (Payment aspects of a gaming system, e.g. payment schemes, setting payout ratio, bonus or consolation prizes). G07F17/3244 has 23,319 patents to review. In addition, the search strategy would require class and text search directed to award modifiers that increases a base award.

The different search requirement and search strategy with different field in search with classification and search terms as described above would be a serious search and examination burden if restriction was not required.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASSON H YOO/           Primary Examiner, Art Unit 3715